Citation Nr: 0933965	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


ISSUE

Entitlement to special monthly compensation due to the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which reversed a January 2005 decision that granted 
special monthly compensation based on the need for aid and 
attendance of another person.

In March 2008 the Board remanded the matter for further 
development, which the RO addressed in a May 2009 
Supplemental Statement of the Case.  


FINDING OF FACT

The Veteran is not blind or in a nursing home, but he is 
confined to a wheelchair and is unable to perform some 
activities of daily living and protect himself from his 
environment without regular assistance from another person 
secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
the need for regular aid and attendance have been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b)(3), 
3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a grant of special monthly compensation 
based on the need of assistance of another person.  He avers 
that he is dependent on his wife for his personal needs, 
including toileting, bathing, and preparation of his meals.  
He says that he cannot leave his bedroom without help because 
his wheelchair does not fit through the door, and states that 
his wife has to bathe him in bed because he cannot get in and 
out of the tub.  He also states that he is unable to cook 
because he cannot hold things in his right hand.  He laments 
that he feels confined and helpless because it is hard for 
him to leave his house for any reason, and indicates that he 
is considering placement in a nursing home.

In a rating decision dated in January 2005 the RO granted 
entitlement to special monthly compensation based on aid and 
attendance effective September 1, 2004.  In a rating decision 
dated in February 2005 the RO revoked the January 2005 grant, 
stating that "the grant was erroneous and is corrected by 
this rating."  The February 2005 rating decision was signed 
by a Decision Review Officer, who stated as follows:

The rating of 1/28/05 erroneously granted 
entitlement to special monthly 
compensation due to the need for Aid and 
Attendance.  A review of the medical 
evidence shows the Veteran was in a 
wheelchair at that time due to swelling 
of his legs and obesity.  There was no 
indication that he needed aid and 
attendance due solely to his service 
connected arthritis.  His current 
treatment records from the VA medical 
center show he has lost 18 pounds and is 
walking with no evidence of a need for 
aid and attendance and no evidence that 
he is housebound.  

Since aid and attendance was granted 
without a single 100% disability, the 
computer would not allow it to be paid 
and the VSR did not pay the additional 
benefit.  Since this is not a reduction 
of a running award, it is not being done 
as a clear and unmistakable error and 
38 C.F.R. § 3.105(e) does not apply.

Jurisdiction was listed as medical or other evidence received 
2/28/05.  In the remand, the Board asked that the RO 
undertake action consistent with 38 C.F.R. § 3.105, including 
submission of the case for difference of opinion review.  In 
the May 2009 supplemental statement of the case (SSOC), a 
decision review officer (DRO) provided an explanation as to 
how the DRO had jurisdiction to issue the February 2005 
rating decision.  In light of the favorable action taken on 
the Veteran's claim herein, the issue of DRO jurisdiction 
need not be addressed.  

Interestingly, the DRO also indicated in the SSOC that the 
case is not ripe for appellate review by the Board as the 
substantive appeal was filed before the RO issued the 
statement of the case.  It was noted in the SSOC that the 
Veteran's August 2005 substantive appeal (Form 9) was date 
stamped two days prior to the date of the August 24, 2005, 
statement of the case regarding the issue of special monthly 
compensation.  Even if the substantive appeal was premature, 
the RO scheduled a hearing on appeal for the Veteran (see VA 
letter dated in September 2005), and the representative 
submitted written argument in March 2006 that could also 
constitute a substantive appeal.  To the extent that either 
the Veteran's or representative's substantive appeals were 
untimely filed, the Court of Appeals for Veterans Claims 
recently held that by treating a disability rating matter as 
if it were part of a timely filed substantive appeal for a 
number of years, VA waived any objections it might have had 
to the timeliness of the appeal with respect to the matter.  
Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the 
Board finds that it does have jurisdiction to address the 
appeal.   

Special monthly compensation is payable to a Veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A Veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the Veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, no medical evidence indicates that the Veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  Indeed, a December 2007 eye examination 
found visual acuity of 20/30 on the right and 20/20 on the 
left and bilateral manifest refraction of 20/15.  It thus 
appears that the Veteran's claim is based solely on a factual 
need for aid and attendance of another person under the 
criteria set forth in 38 C.F.R. § 3.352(a).  For the reasons 
that follow the Board finds that a grant of special monthly 
compensation based on the need for aid and attendance is 
warranted.

Review of the record reveals that the Veteran is service-
connected as follows:

*	Residuals, medial meniscectomy, left knee, with 
degenerative changes, currently rated as 40 percent 
disabling.
*	Residuals, right knee injury, with degenerative changes, 
currently rated as 30 percent disabling.
*	Post traumatic, postoperative degenerative arthritis and 
osteochondromatosis and subluxation of scaphoid, right 
wrist, currently rated as 30 percent disabling.
*	Right ulnar neuropathy associated with residuals, right 
knee injury, with degenerative changes, currently rated 
as 30 percent disabling.
*	Degenerative arthritis, left knee, currently rated as 20 
percent disabling.
*	Degenerative arthritis, right knee, currently rated as 
10 percent disabling.

In addition to the foregoing service-connected disabilities, 
the Veteran has been in receipt of individual unemployability 
since February 1, 2003. 

VA treatment records dating from February 2004 describe the 
Veteran as having frequent falls.  One such entry notes the 
Veteran as reporting that he had fallen 18 to 19 times in the 
past 4 weeks.

In June 2004 the Veteran was accorded a Compensation and 
Pension (C&P) examination.  The examiner noted that the 
Veteran was wearing bilateral knee braces and had to use a 
crutch for ambulation.  The Veteran stated that even with 
these, he had difficulty walking.  He added that the pain in 
his knees was fairly constant with activity.  The examiner 
observed that the Veteran was "morbidly obese," and 
remarked that the Veteran's obesity "significantly impacts 
on his lower extremity arthritis."  X-rays revealed 
extensive degenerative arthritis in both knees.  Physical 
examination found scarring on the right wrist and both knees 
consistent with surgical procedures.  The examiner remarked 
that the Veteran was unable to completely stand on either 
knee.  According to the examiner, 

the [V]eteran's disability from his knee 
disease must be considered as a bilateral 
situation and there is a marked 
impairment.  The degenerative changes in 
the hand being the dominant hand would be 
a moderate impairment.  Again, the 
additional stress placed on this 
individual because of his obesity is 
highly significant.

In October 2004 the Veteran was accorded another C&P 
examination.  During the examination he reported that he was 
confined to a wheelchair and was unable to "take even one 
step without assistance."  He reported that he was able to 
transfer himself onto the commode but had to have help 
cleaning himself after bowel movements.  He said that he was 
able to feed himself once meals were prepared, but had to 
have help dressing himself and taking a bath.  He admitted to 
driving a car recently, but said that he did not like to 
drive because of the affects of his medication.  He added 
that he normally does not leave home except for medical 
appointments, and that he did so accompanied by his wife.  He 
complained of pain and stiffness in both of his knees and 
both of his wrists, and said that it precluded him from 
successfully using his wheelchair.  The examiner observed 
that the Veteran was "very obese" with a weight of 382 
pounds, and noted that the Veteran was "wheelchair 
confined."  Physical examination found "extensive 
degenerative arthritis of multiple joints of the upper and 
lower extremities," which the examiner averred was made 
worse by the Veteran's obesity.  The examiner then opined as 
follows:

In my opinion, this [V]eteran does 
require daily attendance at home in order 
to avoid institutional care.  At the 
present time, his wife is providing these 
services for him at home.  Considering 
the combination of metabolic (obesity) 
medical and psychiatric illnesses and the 
extensive joint disease, I find it highly 
unlikely that any significant 
rehabilitation will be in the future for 
this patient and would suspect his 
condition be progressively worse.  [sic].

In treatment records dated in February 2005 a VA physician 
wrote "states that he is walking;" however, VA treatment 
records dating from November 2006 describe the Veteran as 
wheelchair bound and dependent on his wife for his daily 
needs.  In November 2006 the Veteran reported that he had 
rolled off of his porch, backward, at a height of 4 feet 
"about 5 months ago."  A November 2006 treatment record 
noted that the Veteran "self ambulated in a wheel chair."  
A subsequent record dated in November 2006 documents the 
Veteran as reporting that he was able to feed himself and put 
on his shirt but that his wife helped him with almost 
everything else.  He added that his wife sat him up three 
times per day for thirty minutes each time.  VA treatment 
records dated in January 2007 read as follows

he is mostly w/c [wheelchair] ridden.  
Wife brings him breakfast in bed.  He 
describes frequent falls, due to bad 
knees, right wrist fusion so he can't 
manage the walker very long.  He last 
walked 2006.  Wife assists quite a lot.  
He walks shorts distances in house to 
bathroom, but spends a lot of time in bed 
watching TV.

An addendum entry noted that the Veteran "walks to bathroom 
but goes only with wife's assistance."

In correspondence received by the RO in March 2005 the 
Veteran wrote that without his wife's assistance he is almost 
bedridden.  In correspondence received by the RO in May 2005 
the Veteran wrote that his wife had quit her job of 18 years 
in August 2004 in order to take care of him.  

VA treatment records dated in July 2007 document the Veteran 
as having slipped and fallen from the top of the four foot 
steps on his house and bumping his head against a vehicle.  
VA treatment records dated in December 2007 describe the 
Veteran as wheelchair bound, and inform that the Veteran was 
accorded "respites" at VA (since at least November 2006) to 
allow his wife a break from caregiving.  A VA emergency room 
record dated in January 2008 noted that on one such respite 
the Veteran fell while reaching for a trashcan during a bout 
of nausea and hit his head.  VA psychiatric treatment records 
dated in 2008 document the Veteran as lamenting that he 
"hates it that his wife has to take care of him."  A VA 
Mental Health Clinic record dated in January 2008 documents 
the Veteran as stating that felt guilty because his wife had 
to stay at home and take care of him.  He expressed fear that 
his wife would leave him.  

During an April 2008 clinic visit the Veteran complained of 
multiple musculoskeletal problems affecting the right wrist 
and chronically painful knees due to severe degenerative 
joint disease.  The physician noted as follows:

chronically swollen [knees] with limited 
weight bearing mobility mostly short 
household distance using a roller walker.  
Pain waxes and wanes, aggravated by joint 
loading activities with knees giving out 
on him on a more frequent basis over the 
last year.  Recalls a series of fall 
events where he was unable to get himself 
up without assistance.  

. . .

He was provided a scooter 4 years ago (VA 
issued) but only recently received a lift 
for this.  He has a manual wheelchair but 
is unable to propel w/o assistance due to 
painful rt wrist/CM joints.

Assessment was "chronic, degenerative disease of the knees 
in a 53 y/o obese male who is referred for assistance for 
weight loss but has other medical and social concerns."  The 
physician went on to state that the Veteran "is incapable of 
taking care of himself w/o assistance.  His current caregiver 
is his wife who is overwhelmed at times by his numerous 
needs."

During a June 2008 VA Mental Health Clinic visit the Veteran 
stated that he had trouble getting in and out of the bathtub, 
and said that his wife had to bathe him.  He also reported 
that he had difficulty getting around in his home, and was 
planning to ask for an electric wheelchair.  In June 2008 a 
VA physician averred that the Veteran is "incapable of 
contracting or managing his own affairs, including 
disbursement of funds without limitation" secondary to 
medication, including prescribed pain medication.

In September 2008 the Veteran was accorded another C&P 
examination.  During the examination he reported that he had 
worked until about 1997, at which time he became unable to 
stand for any length of time or walk.  He reported that he 
got along with a cane and walker for a while, but had been 
confined to a wheelchair for about three years.  He said that 
he was able to pivot and move from his chair to a sofa, but 
was unable to toilet or shower without assistance.  He 
complained of difficulty moving his left leg upon awakening, 
numbness from the hip down into the buttock most of the time, 
and chronic pain with minimal use of his right wrist.

Physical examination found both knees larger than normal and 
pain with flexion, but no inflammation or effusion.  
Examination of the wrist revealed a well-healed surgical 
scar, with dorsiflexion of 5 degrees and deviation in the 
ulnar direction of 5 degrees, but the examiner noted that 
other than that, there was "complete immobilization of the 
wrist."  Diagnoses were "status post meniscus tear and 
arthroscopic surgery of the right knee," "status post 
injury and arthroscopic surgery of the left knee with open 
meniscectomy," and "fusion of the right wrist secondary to 
aseptic necrosis and traumatic arthritis."

A February 2009 entry contains the remarks "Pt who is wheel 
chair bound due to bilateral knee pain, he does not walk much 
and falls fairly frequently.  He fell in the past 3 weeks and 
has pain in the neck, left shoulder and hand."  

In April 2009 the Veteran was accorded a C&P peripheral 
nerves examination.  In the ensuing report the examiner noted 
that the Veteran had "been wheelchair confined for about 
three to four years due to his knees, as well as his 
obesity."  The examiner further commented as follows:

Functional impairment is that he is 
chronically narcotic habituated, morbidly 
obese, and does have degenerative 
arthritis of the knees.  . . . He is able 
to walk.  His wife assists him but he can 
walk a few steps without her help.  He 
does not work.  He normally uses a 
wheelchair.  . . . He is incapacitated on 
a daily basis by his estimation and I 
tend to agree with this.  

Analysis

The medical evidence of record, including opinions from an 
October 2004 C&P examiner and a VA physician in April 2008 
support the Veteran's claim as they show that the Veteran is 
incapable of attending to some activities of daily living 
without the assistance of another person.  The Board 
particularly notes that the Veteran is unable to keep himself 
ordinarily clean and presentable or attend to the wants of 
nature without the regular aid and assistance of another 
person.  Moreover, the evidence shows that aid and attendance 
is required due to his service-connected bilateral knee and 
right wrist disabilities.  According to VA treatment 
providers, the Veteran is unable to stand and walk for more 
than a few steps due, at least in part, to his service-
connected bilateral knee disability (see, e.g., VA treatment 
record dated in February 2009 and April 2009 C&P examination 
report) and is unable to use a walker or operate his 
wheelchair due to his service-connected right wrist 
disability (see, e.g., April 2008 treatment records).  
Although there is evidence that nonservice-connected 
disorders (such as obesity) also contribute to his 
incapacity, there is no suggestion by any examiner or 
treatment provider that the Veteran's incapacity is 
attributed solely to nonservice-connected disorders, and the 
Board is precluded from making its own medical judgment (See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment).  Moreover, it is noted that the Veteran has fallen 
a significant number of times, to include a fall off his 
porch.  Therefore, an inability to protect himself from the 
hazards of his daily environment is also shown.  Accordingly, 
and resolving all reasonable doubt in favor of the Veteran, 
the Board finds that a grant of special monthly compensation 
based on the need for regular aid and attendance of another 
person is warranted.  38 C.F.R. § 3.102; see also Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible 
to separate the effects of a service-connected disability and 
a nonservice-connected disability, reasonable doubt must be 
resolved in the Veteran's favor and the symptoms in question 
attributed to the service-connected disability).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the benefit sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to special monthly compensation based on the need 
for aid & attendance is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


